
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 795
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Hunter (for
			 himself and Mr. Ruppersberger)
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of Red
		  Ribbon Week.
	
	
		Whereas the Red Ribbon Campaign was started to commemorate
			 the service of Enrique Kiki Camarena, an 11-year special agent
			 of the Drug Enforcement Administration who was murdered in the line of duty in
			 1985 while engaged in the battle against illicit drugs;
		Whereas the Red Ribbon Campaign has been sponsored by the
			 National Family Partnership and nationally recognized since 1988 to preserve
			 Special Agent Camarena's memory and further the cause for which he gave his
			 life, and is now the oldest and largest drug prevention program in the Nation,
			 reaching millions of young people each year during Red Ribbon Week;
		Whereas the Drug Enforcement Administration, committed
			 throughout its 39 years to aggressively targeting organizations involved in the
			 growing, manufacturing, and distribution of controlled substances, has been a
			 steadfast partner in commemorating Red Ribbon Week;
		Whereas the governors and attorneys general of the States,
			 the National Family Partnership, Parent Teacher Associations, Boys and Girls
			 Clubs of America, Young Marines, the Drug Enforcement Administration, and
			 hundreds of other organizations throughout the United States annually celebrate
			 Red Ribbon Week during the period of October 23 through October 31;
		Whereas the objective of Red Ribbon Week is to promote the
			 creation of drug-free communities through drug prevention efforts, education,
			 parental involvement, and community-wide support;
		Whereas drug abuse is one of the major challenges that the
			 Nation faces in securing a safe and healthy future for families in the United
			 States;
		Whereas drug abuse and alcohol abuse contribute to
			 domestic violence and sexual assault and place the lives of children at
			 risk;
		Whereas although public awareness of illicit drug use is
			 increasing, emerging drug threats and growing epidemics demand attention, with
			 particular focus on synthetic drugs and prescription medications, the
			 second-most-abused drug by young people in the United States;
		Whereas the majority of teenagers abusing prescription
			 drugs get them from family, friends, and the home medicine cabinet, the Drug
			 Enforcement Administration will host a National Take Back Day on September 29,
			 2012, for the public to safely dispose of unused or expired prescription
			 medications that can lead to accidental poisoning, overdose, and abuse;
		Whereas synthetic marijuana, also known as “K2” or
			 “Spice,” has become especially popular, especially among teens and young
			 adults, and in 2010 poison centers nationwide responded to about 6,960 calls
			 related to synthetic marijuana; up from approximately 2,900 calls in
			 2010;
		Whereas the Food and Drug Administration Safety and
			 Innovation Act was passed, which adds 26 synthetic drugs to the Controlled
			 Substances Act and these drugs include those commonly found in products
			 marketed as “K2” and “Spice”; and
		Whereas parents, youth, schools, businesses, law
			 enforcement agencies, religious institutions, service organizations, senior
			 citizens, medical and military personnel, sports teams, and individuals
			 throughout the United States will demonstrate their commitment to healthy,
			 productive, and drug-free lifestyles by wearing and displaying red ribbons
			 during this week-long celebration: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of Red Ribbon
			 Week;
			(2)encourages
			 children and teens to choose to live drug-free lives; and
			(3)encourages the
			 people of the United States to promote the creation of drug-free communities
			 and to participate in drug prevention activities to show support for healthy,
			 productive, and drug-free lifestyles.
			
